Opinion issued November 21, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00427-CV
                           ———————————
      THEAOLA ROBINSON AND BENJI’S SPECIAL EDUCATION
                    ACADEMY, Appellants
                                       V.
                       AMEGY BANK, N.A., Appellee


                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-71297


                         MEMORANDUM OPINION

      Appellants, Theaola Robinson and Benji’s Special Education Academy,

have neither established indigence nor paid, or made arrangements to pay, the fee

for preparing the clerk=s record. See TEX. R. APP. P. 20.1, 37.3(b). After being
notified that this appeal was subject to dismissal, appellants did not respond. See

TEX. R. APP. P. 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2